Motion to extend stay of execution of judgment of conviction granted upon condition that appellant’s records and briefs are filed and served on or before March 1, 1994. Memorandum: Counsel’s motion to withdraw as attorney of record and appellant’s motion for leave to appeal as a poor person may be renewed upon the filing of a proper motion for poor person relief. Pursuant to CPLR 1101, appellant is required to file with the Court an affidavit detailing the amount and source of her income, and listing her property and its value. A copy of the motion for poor person relief must be served upon the County Attorney and the District Attorney. Present— Green, J. P., Pine, Doerr and Davis, JJ. (Filed Dec. 10, 1993.)